   Case 2:21-cv-02500-SVW-KS Document 8 Filed 03/25/21 Page 1 of 1 Page ID #:27

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                                                                                     JS-6
                                     CIVIL MINUTES - GENERAL
                                                                                        March 25, 2021
Case No.     2:21-cv-02500-SVW                                              Date

             Randis LLC v. Magic Lantern Films LLC
Title




 Present: The Honorable     STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                   Paul M. Cruz                                               N/A
                   Deputy Clerk                                     Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         N/A                                                      N/A
 Proceedings:            IN CHAMBERS ORDER SUA SPONTE REMANDING CASE TO LOS
                         ANGELES COUNTY SUPERIOR COURT.

        Plaintiff’s complaint asserts only $60,000 in damages, which is insufficient for diversity
jurisdiction. Moreover, it appears from Defendant’s notice of related case that two different films were
produced—i.e., the two allegedly related cases involve different transactions or occurrences. See Dkt. 8
(noting that the distinguishing factors between the two contracts are “the name of the film project” and
that Plaintiff “alleges and accuses the defendant of purported budget overages in both matters”). Either
two different films were produced—in which case the claims do not arise out of the same transaction or
occurrence—or a single film was produced and damages will not exceed $60,000.

      Accordingly, the Court sua sponte ORDERS that the case is REMANDED to Los Angeles
County Superior Court.

        IT IS SO ORDERED.




                                                                                                 :
                                                           Initials of Preparer
                                                                                   PMC

                                          CIVIL MINUTES - GENERAL                                    Page 1 of 1
